Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/15/2021, with respect to prior art rejections of all pending claims have been fully considered and are persuasive.  The prior art rejections of all pending claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination (see e.g. Interview Summary dated 03/01/2021 and corresponding cited references) fail to teach “wherein the first magnetic field sensor is configured to be coupled to the handle and the insertion tube and to be disposed coaxially with and between both the handle and the insertion tube when attached to the proximal end of the rigid surgical tool” as required by claim 1, “a first magnetic field sensor attached to a proximal end of, and longitudinally interposed between a distal end of a handle and a proximal end of an insertion tube of, a rigid surgical tool” as required by claim 11, or “wherein the insertion tube has a proximal end positioned at a distal end of the first magnetic field sensor and the handle has a distal end positioned at a proximal end of the first magnetic field sensor” as required by claim 23. The closest prior art of record, Kato et al. (US PG Pub. No. 2017/017248), teaches a magnetic field sensor which is located near the proximal end of a rigid surgical tool and near a distal end of the handle and is coaxial with both. However, the sensor fits over the rigid surgical tool (see e.g. figure 15) which means that distal end of the handle and the proximal end of the rigid surgical tool are coupled together either inside of or proximal to the sensor’s location. Therefore, the sensor, the tool and the handle are not arranged as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793